SUMMARY ORDER
The plaintiff James Branch appeals from an order of the United States District Court for the Southern District of New York (Thomas P. Griesa, Judge) dismissing, upon a jury verdict, his complaint that defendants New York City Board of Education, Lawrence Becker, Michael Valente, and Audrey Jacobson acted in violation of the Americans with Disabilities Act when the Board discontinued his employment as a probationary teacher and substitute teacher.
On appeal, Branch argues that the district court erred when it instructed the jury to answer the questions of whether Branch was discontinued from his employment as a probationary teacher and substitute teacher because of his disability. Branch argues that the district court should instead have instructed the jury to answer the question of whether the Board failed to accommodate his disability.
We conclude that the district court did not err in its instructions to the jury. See United States v. Dinome, 86 F.3d 277, *201282-283 (2d Cir.1996); Care Travel Co. v. Pan American World Airways, 944 F.2d 983, 996 (2d Cir.1991). The jury instructions did not “mislead[ ] ... the jury as to the proper legal standard” and “adequately inform[ed] the jury of the law.” Owen v. Thermatool Corp., 155 F.3d 137, 139 (2d Cir.1998) (internal quotation marks omitted).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.